UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Colgate-Palmolive Company (Exact name of Registrant as specified in its charter) Delaware 13-1815595 (State of incorporation or organization) (I.R.S. Employer Identification No.) 300 Park Avenue, New York, New York 10022 (Address of principal executive offices) (Zip code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered 4.75% Notes due 2014 The New York Stock Exchange, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box [ X ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box [] Securities Act registration statement file number to which this form relates: 333-126987 Securities to be registered pursuant to Section 12(g) of the Act:None. Item 1. Description of Registrant’s Securities to be Registered A description of the 4.75% Notes due 2014 of Colgate-Palmolive Company (the “Notes”) to be registered hereunder is contained in the “Description of the Notes” and “Description of Debt Securities” set forth in the Registrant’s Prospectus Supplement and Prospectus, respectively, each dated September 6, 2005 (filed as part of its Registration Statement on Form S-3 (Registration No. 333-126987) and pursuant to Rule 424(b) under the Securities Act of 1933, as amended), and the “Description of the Notes” set forth in the Registrant’s Pricing Supplement, dated June 6, 2007 (filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended, under Registration Statement No. 333-126987), which descriptions are hereby incorporated by reference into this Registration Statement. Item 2. Exhibits 99(A) Indenture, dated as of November 15, 1992, between Colgate-Palmolive Company and The Bank of New York, as trustee.(Registrant hereby incorporates by reference Exhibit 4.1 to its Registration Statement on Form S-3 and Post-Effective Amendment No. 1 filed on June 26, 1992, Registration No. 33-48840). 99(B) Form of the Note. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. COLGATE-PALMOLIVE COMPANY By: /s/Edward J. Filusch Edward J. Filusch Vice President and Corporate Treasurer Date: June 8, 2007 3
